Citation Nr: 1222614	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  96-31 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation for a left foot disorder under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran served on active duty from July 29, 1971, to September 8, 1971, and he had a period of active duty for training from August 10, 1974, to August 24, 1974.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

Most recently, in July 2008 and May 2010, the Board remanded the issue to the RO for additional evidentiary development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with January 2011 remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In various recent correspondence received by the Board, the Veteran appears to be endeavoring to reopen the previously denied claims of service connection for visual problems, low back disability, heart disability, irritable bowel syndrome, and a disability of the feet, most recently finally denied by the Board in July 2008.  As the issues of whether new and material evidence has been received to reopen the stated claims have been raised by the record, but have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran received VA surgical treatment in May 1994 and March 1998 for a left foot disability.

2.  The probative and competent evidence of record does not establish that the Veteran has an additional disability as a result of his left foot surgeries.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits pursuant to the criteria of 38 U.S.C.A.§ 1151 for a left foot disability, due to VA hospitalization and medical treatment have not been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.358, 3.361 (1996, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in March 2002, August 2002, January 2005, March 2006, May 2008, November 2008, June 2010, and May 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  In this regard, this case was most recently remanded in May 2010 in order to obtain records from the Social Security Administration.  Efforts to obtain such records were unsuccessful, and a VA Memorandum of a Formal Finding on the Unavailability of Records was issued in June 2010.  Therefore, the Board finds that the AOJ has substantially complied with the May 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  Moreover, the earlier, July 2008 remand instructions have also been complied with.  At that time, a VA examination was ordered, which was performed in December 2008, with an April 2009 addendum.  The examination was fully responsive to the remand directives and the examiner provided a rationale in support of his opinion.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Left foot disability

When any Veteran suffers an injury or aggravation of an injury as the result of hospitalization, medical, or surgical treatment, or the pursuit of a course of vocational rehabilitation, and such injury or aggravation results in additional disability to the Veteran, disability compensation shall be awarded in the same manner as if such disability or aggravation were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

In determining that additional disability exists, the beneficiary's physical condition immediately prior to the disease or injury on which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of disease or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.358(b). 

In determining whether any additional disability resulted from VA hospitalization or treatment, it is necessary to show that additional disability is actually the result of such disease or injury, or aggravation of an existing disease or injury, suffered as the result of hospitalization or medical treatment, and not merely coincidental therewith. 

The mere fact that aggravation occurred will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or aggravation of an existing disease or injury suffered as the result of hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.358(c) (1) and (2). 

Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the Veteran.  "Necessary consequences" are those which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered.  38 C.F.R. § 3.358(c)(3). 

For claims filed prior to October 1, 1997, the appellant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994). But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997) (a showing of negligence or fault is necessary for recovery for claims filed on or after October 1, 1997).

In Brown v. Gardner, the Supreme Court held that the VA's interpretation of 38 U.S.C. § 1151 as encompassing only additional disability resulting from VA negligence or from accidents during treatment was unduly narrow. 

The Supreme Court found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there needed to be no identification of "fault" on the part of VA.

The Supreme Court further found that the then implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not consistent with the plain language of 38 U.S.C.A. § 1151 with respect the regulation's inclusion of a fault or accident requirement. 

In pertinent part, 38 U.S.C.A. § 1151 provides that where any Veteran shall have suffered an injury, or an aggravation of an injury, as the result of hospitalization, medical or surgical treatment, not the result of such Veteran's own willful misconduct, and such injury or aggravation results in additional disability or in death, disability compensation shall be awarded in the same manner as if such disability, aggravation, or death were service-connected.

However, the Court further held that not every "additional disability" was compensable.  The validity of the remainder of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 S. Ct. 552, 556 n.3 (1994): "We do not, of course, intend to cast any doubt on the regulations insofar as they exclude coverage for incidents of a disease's or injury's natural progression, occurring after the date of treatment ... VA's action is not the cause of the disability in those situations." 

In sum, the Supreme Court found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA medical treatment and additional disability, but that not every additional disability was compensable.

Effective on October 1, 1997, the provisions of 38 U.S.C.A. § 1151 were amended to include the requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and Supp. 1997). 

VA's Office of General Counsel held that all claims for benefits under 38 U.S.C. § 1151, filed before October 1, 1997, must be adjudicated under the provisions of section 1151 as they existed prior to that date.  See VAOPGCPREC 40-97.  As the Veteran filed his claim in May 1995, such is the case here.  Thus, the amended provisions are not applicable in this case.  

Private hospital treatment records from St. Peters Hospital dated from March 1991 to August 1995 reflect a finding of possible cerebral palsy of the left lower extremity with extensor spasticity, onset in 1991.

Medical treatment records dated from January 1993 to April 1993 show a history of cerebral palsy dating to childhood, with Achilles tendon contracture and associated neurological problems confirmed by electromyograph (EMG) study.  The left ankle was essentially ankylosed, and the problem was becoming progressively worse, with the Veteran having great difficulty in bringing the left heel to the floor in a weight bearing posture.  Gait difficulty and shortening of the left lower extremity were shown as contributing to a chronic low back problem and other difficulties.

On May 18, 1994, the Veteran underwent left foot reconstruction for a history of a cavitas condition since childhood.  This was conducted at a VA facility.  Left foot calcaneal valgus osteotomy, tarsometatarsal dorsal wedge osteotomy infusion, posterior tibia transfer to peroneus tertius, tendo Achilles lengthening, and plantar fascial release were performed.  Post operatively the Veteran did well, remaining neurovascularly intact.  There was some tightness of the flexor hallucis longus and also his pother long toe extendors.  He was to be casted for a period of three months with consideration of possible future tendon releases of the toes and the flexor Achilles longus and augment of the tendo Achilles, as it was fairly thin.  He was discharged three days after the surgery.  

On May 30, 1994, the Veteran' s cast was changed after he got it wet in the shower (it is reported that he did not use any precaution from keeping the cast wet).  On June 2, 1994, he was seen in the VA clinic for cellulitis with a markedly swollen, erythematous, and tender left foot.  He was admitted for dressing changes and vigilant wound care with bed rest.  There was no evidence of infection, but it was sensitive to light touch.  The wound was intact with minimal to moderate drainage.  It gradually improved with wet-to-dry Dakin's solution dressings.  He was discharged one week later after the sutures were removed with instructions for non-weight bearing and changing the dressing three times per day, with particular attention to be paid to the posterior heel.

X-rays dated in July 1994 showed a healing osteotomy site at the left calcaneus and no loosening or migration of fusion screws.  X-ray dated in September 1994 showed evidence of osteoporosis, most marked in region of metatarsal phalangeal joints and distal tarsi and tarsometatarsal joints.  There was evidence of purulent drainage near the calcaneum.  There was soft tissue swelling query sudecks atrophy.  There was extensive periosteal changes of the third, fourth, and fifth metatarsals, query vascular in origin.  

A VA outpatient treatment record dated in January 1995 reflect reports of chronic pain with recent injury after someone had stepped on his foot.  Subsequent treatment reports show continuing reports of left foot pain, decreased sensation, and progressive claw toes.  The treating examiner assessed progressive curling toes, post surgical procedure and questioned an underlying recurring problem affecting the left lower extremity.  

The Veteran continued treatment for reported left lower extremity edema and pain.  He was seen in the neurological clinic wherein the examiner indicated that the etiology of left foot pain was complicated given his life long history of the left leg being smaller, a back injury in 1993, and foot surgery.  Plans were for EMG studies and nerve conduction studies to be conducted.  In March 1995, electrodiagnosis was attempted.  However, the examiner was unable to make an adequate diagnosis from the data obtained. 

Private medical treatment records from Group Health Cooperative dated from March 1995 to July 1996 show that the Veteran was treated for multiple problems of his left lower extremity, status post surgeries.  He reported some decreased sensation prior to surgery, but indicated that following the surgery such decreased sensation had become more advanced.  He described dysesthesias and absent sensation throughout his foot.  EMG and nerve conduction studies document left superficial perineal and sural nerve neuropathy.  Examination revealed multiple healed surgical scars.  There was evidence of obvious pronator flat foot deformity.  The foot had no subtalar motion and he was unable to extend any of his toes.  His fourth through fifth toes had obvious claw toe deformities with rigidity present.  There was decreased sensation over the dorsum of the left foot from the level of approximately the lateral aspect of the first metatarsal over the entire lateral side of the foot.

A private medical record from J. S., M.D., dated in August 1996, references an EMG and nerve conduction study verified left superficial peroneal nerve and sural nerve neuropathy.  Dr. S. did not think the Veteran's condition had changed, but rather she believed there was an injury that had occurred with the surgery that had not been acknowledged in the records.  In so finding, Dr. S. relied on the Veteran's reported history and the records, which contained no notation of neuropathy prior to the surgery.  She noted the Veteran's strong indications that neuropathic symptomatology had been present since his surgery.

In June 1997, the Veteran testified at a personal hearing wherein he indicated that his May 1994 surgery had not relieved his foot pain, but rather that his foot would "go out" as a result of neuropathy.  He described that prior to his surgery, his foot was turning inward, making it difficult for him to walk, and that following surgery, he had problems with the neuropathy from the knee down to the foot which would limit his walking.  He added that he would use a cane for balance as he felt that the foot would give way, though he also indicated that his foot was fused, or immovable.

In a Supplemental Statement of the Case dated in February 1998, the RO identified numerous inconsistencies in records submitted by the Veteran as they related to his periods and types of service, as well as in a number of medical opinions provided by the Veteran.  It was strongly suspected that some official documents and medical opinions received had been doctored or entirely created by the Veteran himself.  In November 1994, the Veteran had been contacted by the RO and offered the opportunity to comment on the factual discrepancies, but he did not provide a response.  As such, the hearing officer did not consider the Veteran to be credible.

VA and Army Medical Center outpatient treatment records dated through October 2003 show that the Veteran continued to report foot and ankle pain.  An EMG study dated in May 2003 shows that nerve conduction studies were consistent with cerebral palsy.

In an informal conference report dated in May 2003, the Veteran indicated that his left foot problem began in about 1994, and that he had undergone two surgeries in 1994 and 1998.  He recalled being told about a leg length discrepancy in 1971 when he had been on active duty, but did not explain how this might have played a part in his current problems.

A VA outpatient treatment record dated in October 2003 shows that the Veteran reported left ankle swelling in the vicinity of the earlier surgeries.

In November 2003, the Veteran testified at a personal hearing wherein he recalled that he experienced increased left foot problems within six to seven months following his first surgery in 1994.  He described numbness and tingling below the left knee.  He also reported having a history of left foot problems during childhood, and wearing a brace in the late 1950s.  

A VA examiner in January 2005 reviewed the Veteran's entire claims file in conjunction with conducting the examination of the Veteran.  The examiner noted the history as set forth above, and added that in January 1995 he had a left foot injury when he stepped on something; in October 1996, he had a left foot jury; and in February 1997, he injured both feet and ankles when he slipped on a waxed floor.  The examiner explained that the Veteran had the left foot surgeries in 1994 and 1998.  He developed cellulitis after the first surgical procedure secondary to his taking a shower in a cast (when he should not have done so).  He developed cellulitis and was hospitalized for nearly a week for treatment of the cellulitis.  Notes showed no evidence of long term adverse sequelae from the cellulitis.  The examiner acknowledged the opinion of Dr. S. suggesting the possibility of the onset of neuropathy following surgery, and the VA opinion that the EMG findings were consistent with cerebral palsy, and concluded that sural nerve injury could occur with reconstructive surgery of the foot and ankle with multiple incisions, but there was no reference to possible consideration of a nerve injury in the records reviewed in the claims file.  Therefore, question regarding additional disability of neuropathy following surgery could not be resolved without resort to mere speculation.

The Veteran was afforded a VA examination in December 2008.  The examiner noted a history consistent with that as set forth above (though the claims file was not then available).  The Veteran reported that since the surgery he had chronic increased pain flaring up throughout the foot and could not stand more than 20 minutes before needing to sit down, elevate his foot, and rest, which relieved the pain.  He also reported an occasional weak sensation in the foot along with fatigue.  The examiner concluded that there were no additional left foot disabilities resulting from the surgeries in 1994 and 1998 other than the increased pain, which did not exceed what would be expected in the natural progress of the left foot disorder following such surgery.  The examiner also noted that cellulitis had developed because the Veteran had let his cast get wet, but there appeared to be no long-term adverse sequelae from the cellulitis.  In an addendum dated in April 2009, the examiner indicated that the Veteran's entire claims file had been reviewed and that his prior opinion as stated in December 2008 was unchanged.

In a VA orthopedics consult report dated in February 2010, the Veteran reported left foot pain.  The assessment was severe midfoot arthritis, status post first tarsometatarsal fusion 16 years earlier with an appearance of a post polio left lower extremity.

At this juncture, the Board is charged with the duty to assess the credibility and weight given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. 

While the Board acknowledges that in Dr. S.'s August 1996 conclusion that the Veteran's left foot neuropathy first developed following the 1994 surgery, this statement appears to have been made based solely on the Veteran's self-report.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described].  Indeed, it does not appear that Dr. S. was aware of the Veteran's child hood history of cerebral palsy, and her opinion pre-dated the May 2003 EMG study that was consistent with cerebral palsy.

Pertinent to the above, a medical diagnosis is only as credible as the history on which it was based.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).   Apart from evidence that the examiner's assessments were made on the basis of primarily the Veteran's account, the facts underlying the assessments are not substantiated by the record, as prior treatment records and subsequent review of  EMG studies suggested that the Veteran's left foot symptoms were a manifestation of cerebral palsy.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (It is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the Veteran.).  While a physician is competent to render medical opinions, such competence does not extend to the factual underpinnings of the opinion.  See, e.g., Swann, 5 Vet. App. at 233 [the Board was not bound to accept opinions of two doctors who made diagnoses of PTSD almost twenty years following appellant's separation from service and who necessarily relied on history as related by appellant].

In this case, the Board places greater weight of probative value on the medical opinion of the January 2005 and December 2008 VA examiners which concluded that the additional disability of cellulitis had developed as a result of the Veteran wetting his own cast, but, nevertheless, without any long term adverse sequelae from the cellulitis.  Additionally, the December 2008 VA examiner concluded that there were no additional left foot disabilities resulting from the surgeries in 1994 and 1998 other than increased pain, which did not exceed what would be expected in the natural progress of a left foot disorder following such surgery.  These examiners reviewed the Veteran's entire claims file, conducted a thorough clinical examination of the Veteran, and provided detailed reasons and bases for their opinions which were supported by the evidence of record and the examination findings. 

Accordingly, the Board finds that the Veteran does not have an additional disability as a result of his VA left foot surgeries in May 1994 and March 1998.  Without such additional disability, the claim under 38 U.S.C.A. § 1151 must fail.

In finding that there is no additional disability, the Board has considered the Veteran's reports of increasing neurologic symptomatology.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).

In this case, there is no dispute that Veteran is competent to report symptoms such as pain, numbness and tingling in his left foot and ankle because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as noted above, given the Veteran's history of 
inconsistencies in evidence submitted in support of his claim, and his reluctance to provide comment on such factual discrepancies, the Board finds there is at least some degree of doubt ascribed to the credibility of the Veteran's subjective complaints.  Indeed, while not directly related to the instant claim, the RO in 1998 had indicated evidence suggesting that the Veteran had forged or otherwise submitted fraudulent documents and letters.  This would tend to minimize his credibility as to the instant claim, as it indicates a dishonest character.   

Nevertheless, even if the Veteran's statements in support of his appeal were accepted as truthful, to the extent that he contends that he has an additional disability following his left foot surgeries, such statements do not constitute competent evidence.  Indeed, the record does not reflect that he has the medical training or experience necessary to render complex medical opinions.  That is, he is not competent to diagnose a neurological disability or attribute his symptoms to a specific neurological disorder.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995);see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]. 

Accordingly, the Board finds the Veteran statements that his May 1994 and March 1998 left foot surgeries resulted in an additional disability to be of no probative value. 

As the weight of the evidence of record is against a finding of additional disability due to VA treatment, the criteria for compensation under 38 U.S.C. § 1151 have not been met.  The Board further notes that, in the absence of additional disability, no inquiry need be made as to carelessness, negligence, etc. on the part of VA or as to foreseeability.

In conclusion, for the reasons and bases expressed, the Board finds that the Veteran's left foot disorder is not due to, or aggravated by, his surgeries in May 1994 and March 1998, or any other VA treatment.  The competent and credible medical evidence outweighs the Veteran's unsupported contentions to the contrary.  As the preponderance of the evidence is against the Veteran's claim, entitlement to VA benefits under 38 U.S.C. § 1151 must be denied.


ORDER

Compensation for a left foot disorder under the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


